DETAILED ACTION
Regarding Claims 5-7 and 10. Cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zack et al., US-PGPUB 2019/0064320 (hereinafter Zack) in views of Delp, US Pat No. 10,067,502 (hereinafter Delp) and Rybski, US-PGPUB 2016/0245899 (hereinafter Rybski) (cited by the Applicant) 

          Regarding Claims 1, 11 and 16. Zack discloses determining that the service vehicle is parked at or near the location where the AV is stopped (Figs. 1), distance and Paragraph [0019], position or park the service vehicle at desired distance and angle to the sensors of the subject vehicle), and subsequent to determining that the calibration target is in the position for calibration, initiating a calibration routine for calibrating the one or more sensors of the AV using the calibration target and the positioning information from the service vehicle (Paragraph [0023], reflective targets being used “during” the calibration; [0031]; since the reflective targets are part of the service vehicle, positioning the service vehicle at a desired distance and angle to the sensors of the subject vehicle would also include positioning the reflective targets at a relative distance and orientation to the sensors of the subject vehicle; Abstract; Paragraph [0002])

Zack does not disclose receiving, from the service vehicle, distance and orientation information determined by the service vehicle, and based on sensor data of an autonomous vehicle (AV), one or more sensors of a vehicle, determining that a calibration is to be performed on one or more sensors of the AV, determining that service vehicle is to travel to a location where the AV is stopped, the service vehicle having a calibration target configured to be used for calibration of the one or more sensors of the AV, and the calibration routine comprising obtaining one or more sensor measurements of the calibration target using the one or more sensors of the AV, 

Delp discloses receiving sensor data from based on sensor data of an autonomous vehicle (AV), one or more sensors of a vehicle, determining that a calibration is to be performed on one or more sensors of the AV (Abstract; Col. 1, lines 15-33; Fig. 1; Col. 4, lines 34-41; Col. 5, lines 23-67),

determining that service vehicle is to travel to a location where the AV is stopped (Col. 6, lines 37-42; lines 49-60; Figs. 2-7; Col. 12, lines 41-47), the service vehicle having a calibration target configured to be used for calibration of the one or more sensors of the AV (Col. 12, lines 65-67; Col. 13, lines 1-13), determining that the service vehicle is parked at or near the location where the AV is stopped, determining (Paragraph [0016]-[0017]; Fig. 30 is the service vehicle), and initiating a calibration routine using the calibration target (Paragraphs [0018]-[0022])

Rybski discloses receiving, from the service vehicle, distance and orienation information determined by the service vehicle, based on the distance and orientation information, determining whether the calibration target is in a position for calibration relative to the one or more sensors of the vehicle, and in response to determining that the calibration Paragraphs [0015]-[0021]; Abstract; Fig. 2; Paragraph [0010], machine may be any machine), and calibration routine comprising obtaining one or more sensor measurements of the calibration target using the one or more sensors of the AV (Paragraph [0019], the perception sensor 24 captures data associated with target, including a position and orientation of the target), generating one or more expected sensor measurements of the calibration target using the distance and orientation information determined by the service vehicle (Paragraph [0017], position detection module generating a signal indicative of position and orientation of the target 32, wherein the position detection module is on-board the unmanned or service vehicle; and based on the current position and the orientation, and the predetermined path or the expected sensor measurement of the calibration target’s predetermined path), and calibrating the one or more sensors of the AV based on a comparison between the one or more obtained sensor measurements and the one or more expected sensor measurements (Paragraph [0020], correlate or compare the information sensed by the perception sensor with the position and orientation data of the unmanned aerial vehicle)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Rybski and Delp in Zack and receive, from the service vehicle, positioning information determined by the service vehicle, and based on sensor data of an autonomous vehicle (AV), one or more sensors of a vehicle, determine that a calibration is to be performed on one or more sensors of the AV, 

          Regarding Claims 2, 12 and 17. Rybski discloses receiving from the service vehicle an indication that the calibration target of the service vehicle is ready for use and initiating the calibration routine in response to the indication that the calibration target is ready for use (Paragraphs [0018]-[0019])

          Regarding Claims 3, 13 and 18. Rbyski discloses the indication that the calibration target is ready for use comprises data indicating that a robotic arm of the service vehicle holding the calibration target has moved the calibration target to the Paragraph [0017]-[0018]; Fig. 2; the component that holds the calibration target is the robotic arm)

          Regarding Claims 4, 14 and 19.  Zack discloses the distance and orientation information indicating the relative position between the calibration target and the one or more sensors of the AV is determined based on an extension distance and degrees of rotation of a robotic arm of the service vehicle holding calibration target (Paragraph [0019]; Paragraph [0023]; Figs. 1-3; 150, 154, 280)

Rybski discloses the positioning information indicating the relative position between the calibration target and the one or more sensors of the AV is determined based on an extension distance and degrees of rotation of a robotic arm of the service vehicle holding calibration target (Paragraphs [0016]-[0018]); Note: The limitation “based on” also denotes a broad meaning as it implies that any recited limitations proceeding “based on" can simply be connected conceptually in the broadest sense)

          Regarding Claim 8. Zack discloses the positioning information indicating the relative distance and orientation between the calibration target and the one or more sensors of the AV is computed by the service vehicle (Paragraph [0019]); Paragraph [0023])

Regarding Claim 9. Rybski discloses adjusting at least one of a distance and orientation of the calibration target relative to the one or more sensors of the AV (Paragraph [0017], moving close enough to start calibration)

          Regarding Claims 15 and 20. Zack discloses the distance and orientation information indicating the relative distance and orientation between the calibration target and the one or more sensors of the AV is computed by the service vehicle (Paragraph [0019]); Paragraph [0023])

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zack, US-PGPUB 2019/0064320 in views of Delp, US Pat No. 10,067,502 and Rybski, US-PGPUB 2016/0245899 as applied to Claim 1 above, and further in view of  Minster et al., US-PGPUB 2017/0278312 (hereinafter Minster)

          Regarding Claim 21. Zack discloses subsequent to determining that the calibration routine is to be performed on the one or more sensors of the AV, calibrating the one or more sensors based on surroundings of the AV (Paragraph [0019]; Paragraph [0023]; Paragraph [0023]).

Delp discloses receiving sensor data from based on sensor data of an autonomous vehicle (AV), one or more sensors of a vehicle, determining that a calibration is to be performed on one or more sensors of the AV (Abstract; Col. 1, lines 15-33; Fig. 1; Col. 4, lines 34-41; Col. 5, lines 23-67), determining that service vehicle is to travel to a Col. 6, lines 37-42; lines 49-60; Figs. 2-7; Col. 12, lines 41-47),

The modified Zack does not explicitly disclose the determination that the service vehicle is to travel to the location where the AV is stopped is in response to a determination that an operation of the one or more sensors based on the surroundings of the AV fails to satisfy a threshold.

Minster discloses automatic maintenance of an autonomous vehicle, which includes identifying a maintenance requirement by comparing the sensor data to the threshold (Abstract; Paragraph [0042]; Paragraph [0045]-[0047])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Minster in the modified Zack and determine that the service vehicle is to travel to the location where the AV is stopped is in response to a determination that an operation of the one or more sensors based on the surroundings of the AV fails to satisfy a threshold, so as to successfully calibrate the sensors of the AV at an optimal time.

          Regarding Claim 22. Minster discloses, during the calibration routine, the distance and orientation information is used to determine whether the one or more sensors satisfy the threshold (Paragraph [0083], completing maintenance, Fig. 2; S240)

s 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zack, US-PGPUB 2019/0064320 in views of Delp, US Pat No. 10,067,502, Rybski, US-PGPUB 2016/0245899 and Minster, US-PGPUB 2017/0278312 as applied to Claim 21, and further in view of MacNeille et al., US-PGPUB 2012/0277952 (hereinafter MacNeille)

          Regarding Claim 23.  Minster discloses automatic maintenance of an autonomous vehicle, which includes identifying a maintenance requirement by comparing the sensor data to the threshold (Abstract; Paragraph [0042]; Paragraph [0045]-[0047])

The modified Zack does not disclose stopping the AV at the location in response to the determination that the operation of the one or more sensors based on the surroundings of the AV fails to satisfy the threshold.

MacNeille discloses instructing the vehicle to stop in response to determining that the sensor needs recalibration (Paragraph [0087]-[0089])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teachings of MacNeille in the modified Zack and stop the AV at the location in response to the determination that the operation of the one or more sensors based on the surroundings of the AV fails to satisfy the threshold, so that the sensors in the AV can be calibrated in a timely manner.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zack et al., US-PGPUB 2019/0064320 in views of Delp, US Pat No. 10,067,502, and Rybski, US-PGPUB 2016/0245899 as applied to Claim 1 above, and further in view of Schommer et al., US-PGPUB 2013/0325252 (hereinafter Schommer) 

          Regarding Claim 24. The modified Zack does not disclose the computing system is the computing system of the AV, and the distance and orientation information is sent by the service vehicle to the computing system of the AV.

Schommer discloses transmitting the position information of the calibrating panel to the control unit of the driver assistance system in vehicle (Paragraph [0022]; Paragraph [0047]; Paragraph [0002]; Paragraph [0024]-[0025])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Schommer in the modified Zack and have the computing system as the computing system of the AV, and the distance and orientation information is sent by the service vehicle to the computing system of the AV, so as to provide easy and reliable calibration of a surrounds sensor in a vehicle.

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive, based on the updated Office Action shown above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.